 
 
IB 
Union Calendar No. 165 
112th CONGRESS 1st Session 
H. R. 2150 
[Report No. 112–249] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2011 
Mr. Hastings of Washington (for himself, Mr. Young of Alaska, Mr. Lamborn, Mr. Broun of Georgia, Mr. Gosar, Mr. Flores, Mr. Johnson of Ohio, Mr. Fleming, Mr. McClintock, Mr. Fleischmann, Mr. Bishop of Utah, and Mr. Southerland) introduced the following bill; which was referred to the Committee on Natural Resources 
 

October 14, 2011
Additional sponsors: Mr. Rivera, Mr. Landry, and Mr. Denham

 
October 14, 2011 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend the Naval Petroleum Reserves Production Act of 1976 to direct the Secretary of the Interior to conduct an expeditious program of competitive leasing of oil and gas in the National Petroleum Reserve in Alaska, including at least one lease sale in the Reserve each year in the period 2011 through 2021, and for other purposes. 
 
 
1.Short titleThis bill shall be called the National Petroleum Reserve Alaska Access Act.  
2.Sense of Congress and reaffirming national policy for the National Petroleum Reserve in AlaskaIt is the sense of Congress that— 
(1)the National Petroleum Reserve in Alaska remains explicitly designated, both in name and legal status, for purposes of providing oil and natural gas resources to the United States; and  
(2)accordingly, the national policy is to actively advance oil and gas development within the Reserve by facilitating the expeditious exploration, production, and transportation of oil and natural gas from and through the Reserve.  
3.National Petroleum Reserve in Alaska: lease salesSection 107(a) of the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6506a(a)) is amended to read as follows: 
 
(a)In GeneralThe Secretary shall conduct an expeditious program of competitive leasing of oil and gas in the reserve in accordance with this Act. Such program shall include at least one lease sale annually in those areas of the reserve most likely to produce commercial quantities of oil and natural gas each year in the period 2011 through 2021. .  
4.National Petroleum Reserve in Alaska: planning and permitting pipeline and road construction 
(a)In generalNotwithstanding any other provision of law, the Secretary of the Interior, in consultation with the Secretary of Transportation, shall facilitate and ensure permits, in an environmentally responsible manner, for all surface development activities, including for the construction of pipelines and roads, necessary to— 
(1)develop and bring into production any areas within the National Petroleum Reserve in Alaska that are subject to oil and gas leases; and  
(2)transport oil and gas from and through the National Petroleum Reserve in Alaska to existing transportation or processing infrastructure on the North Slope of Alaska.  
(b)TimelineThe Secretary shall ensure that any Federal permitting agency shall issue permits in accordance with the following timeline: 
(1)Permits for such construction for transportation of oil and natural gas produced under existing Federal oil and gas leases with respect to which the Secretary has issued a permit to drill shall be approved within 60 days after the date of enactment of this Act.  
(2)Permits for such construction for transportation of oil and natural gas produced under Federal oil and gas leases shall be approved within 6 months after the submission to the Secretary of a request for a permit to drill.  
(c)PlanTo ensure timely future development of the Reserve, within 270 days after the date of the enactment of this Act, the Secretary of the Interior shall submit to Congress a plan for approved rights-of-way for a plan for pipeline, road, and any other surface infrastructure that may be necessary infrastructure that will ensure that all leasable tracts in the Reserve are within 25 miles of an approved road and pipeline right-of-way that can serve future development of the Reserve.  
5.Departmental Accountability for Development 
(a)In GeneralThe Secretary of the Interior shall issue regulations within 180 days after the date of enactment of this Act that establish clear requirements to ensure that the Department of the Interior is supporting development of oil and gas leases in the National Petroleum Reserve in Alaska.  
(b)DeadlinesAt a minimum, the regulations shall— 
(1)require the Department to respond within 5 business days acknowledging receipt of any permit application for such development; and  
(2)establish a timeline for the processing of each such application, that— 
(A)specifies deadlines for decisions and actions on permit applications; and  
(B)provide that the period for issuing each permit after submission of such an application shall not exceed 60 days without the concurrence of the applicant.  
(c)Actions required for failure To comply with deadlinesIf the Department fails to comply with any deadline under subsection (b) with respect to a permit application, the Secretary shall notify the applicant every 5 days with specific information regarding the reasons for the permit delay, the name of the specific Department office or offices responsible for issuing the permit and for monitoring the permit delay, and an estimate of the time that the permit will be issued.  
6.Updated resource assessment 
(a)In generalThe Secretary of the Interior shall complete a comprehensive assessment of all technically recoverable fossil fuel resources within the National Petroleum Reserve in Alaska, including all conventional and unconventional oil and natural gas.  
(b)Cooperation and consultationThe resource assessment required by subsection (a) shall be carried out by the United States Geological Survey in cooperation and consultation with the State of Alaska and the American Association of Petroleum Geologists.  
(c)TimingThe resource assessment required by subsection (a) shall be completed within 24 months of the date of the enactment of this Act.  
(d)FundingThe United States Geological Survey may, in carrying out the duties under this section, cooperatively use resources and funds provided by the State of Alaska.  
 
 
October 14, 2011 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
